Exhibit 10(v)

 

Summary of Sprint Retention Program

 

The purpose of the Sprint retention program is to retain certain critical
officers and other employees pending the proposed merger with Nextel
Communications, Inc. and the contemplated spin-off of Sprint’s local
telecommunications business and for a period of one year after these events. The
Sprint retention program provides that Sprint’s executive officers, other than
Messrs. Forsee and Lauer, are eligible for retention payments equal to 100% of
their respective annual base salary and target short-term incentive bonus as of
January 17, 2005. Under the terms of Sprint’s retention program, Robert J.
Dellinger, Howard E. Janzen, Timothy E. Kelly, Michael W. Stout, Thomas A.
Gerke, Kathryn A. Walker, Gene M. Betts, William R. Blessing, James G. Kissinger
and John P. Meyer are eligible to receive retention payments equal to one-half
of their annual base salary at the time of completion of the merger or an
intervening business combination. They are entitled to receive a second
retention payment equal to one-half of their annual base salary, plus the amount
of their target short-term incentive bonus, on the first anniversary of
completion of the merger or an intervening business combination. If one of these
executive officers is involuntarily terminated other than for cause, the
executive officer will receive the retention payment on the executive officer’s
last day worked or the date on which the merger or intervening business
combination is completed, whichever is later. Michael B. Fuller, President-Local
Telecommunications Division, is eligible to receive one-half of his annual base
salary retention payment at the time of completion of the contemplated spin-off.
The balance of his base salary retention payment and the short-term incentive
bonus payment are payable on the first anniversary of completion of the
contemplated spin-off. If he is involuntarily terminated other than for cause,
the retention payment will be made on his last day worked or the date of
completion of the contemplated spin-off following the merger, whichever is
later. If any covered executive officer voluntarily terminates his or her
employment or is terminated for cause before a retention payment is made, the
executive officer will not receive that retention payment. No retention payments
will be made under the Sprint retention program if neither the merger nor an
intervening business combination is completed, and no retention payments will be
made to Mr. Fuller if the contemplated spin-off is not completed.

 

In addition, if the merger is completed and a participating executive officer,
other than Mr. Fuller, is involuntarily terminated other than for cause before
the first anniversary of completion of the merger, all stock options, restricted
stock, restricted stock units and any other equity based awards held by the
executive officer for at least one year at the end of the executive officer’s
severance period will fully vest on the last day of the severance period as long
as that day is on or after the date the merger is completed. If Mr. Fuller is
involuntarily terminated other than for cause before the first anniversary of
completion of the contemplated spin-off, all equity based awards held by him for
at least one year at the end of his severance period will fully vest on the last
day of the severance period as long as that day is on or after the date the
merger is completed; however, if the contemplated spin-off does not occur, he
will be entitled to acceleration of his equity based awards only if the
involuntary termination occurs before the first anniversary of the merger.

 

The Sprint retention program also provides other eligible officers with
retention payments of up to 100% of their annual base salaries. Certain eligible
officers may also be eligible to receive retention payments of up to the amount
of their target short-term incentive bonus. Eligible officers who are
involuntarily terminated other than for cause before the first anniversary of
completion of the merger or the contemplated spin-off, as applicable, will be
entitled to acceleration of vesting of their equity based awards. An officer who
accepts a position with the company resulting from the contemplated spin-off
will not be considered to have been involuntarily terminated, and will therefore
not receive accelerated vesting of equity based awards, due to acceptance of
that position.